Citation Nr: 1446003	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  09-27 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In a July 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  In June 2014, he withdrew the request for a hearing.  38 C.F.R. § 20.704(e) (2013).

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability has been raised by the record in a July 2009 VA substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Here, the Board denies service-connection for narcolepsy, which does not involve a disagreement with a rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Because this appeal does not involve a rating claim, the Board does not have jurisdiction over the claim for TDIU.  Therefore, that claim is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2013).

At a February 2008 VA examination, the Veteran recounted feeling excessively sleepy during the daytime, beginning around age 14.  The examiner noted the Veteran report symptoms of disorder breathing while sleeping around the same age as the excessive sleepiness.  The examiner indicated the Veteran had obstructive sleep apnea.  Also, the examiner indicated the Veteran was not receiving treatment for obstructive sleep apnea, which had excessive daytime sleepiness and fatigue are known symptoms.  The examiner found that a "diagnosis of narcolepsy under these circumstances cannot be ruled out.  However, he must undergo treatment for obstructive sleep apnea.  If residual symptoms remain, then further testing which includes a MSLT [multiple sleep latency testing] has to be done, in order to confirm or refute the evidence to confirm the diagnosis of narcolepsy."

When VA provides an examination, VA must provide an adequate examination or notify the claimant why one cannot or will not be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The results of the February 2008 VA examination were inconclusive.  Therefore, an opinion was not obtained as to whether the Veteran had narcolepsy.  The Board finds that a VA examination is needed to provide information as VA has a duty to provide an adequate examination.

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA examination to determine whether narcolepsy is present and the etiology of narcolepsy.  The examiner must review the record and should note that review in the examination report.  Specifically the examiner should provide the following information:

(a)  Is it at least as likely as not (50 percent or greater probability) that a diagnosis of narcolepsy is warranted?

(b)  Is there clear and unmistakable evidence that narcolepsy existed prior to entrance to service?

(b)  If there is clear and unmistakable evidence that narcolepsy existed prior to service, is there clear and unmistakable evidence that narcolepsy was not aggravated during service?

(c)  Was there any increase in severity of narcolepsy during service, and if so, was that increase due solely to the natural progress of the disorder?

(d)  If narcolepsy did not exist prior to entry to service, is it at least as likely as not (50 percent or greater probability) that narcolepsy was incurred in service or that narcolepsy is due to an event, injury, or disease during service?

(e)  Is it at least as likely as not (50 percent probability or greater) that narcolepsy is due to or the result of service-connected sleep apnea?

(f)  Is it at least as likely as not (50 percent probability or greater) that narcolepsy is aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected sleep apnea?

2.  Then, readjudicate the issue on appeal.  If any decision is adverse to the veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2013).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




Department of Veterans Affairs


